Title: To Thomas Jefferson from Alexander Macomb, 4 December 1824
From: Macomb, Alexander
To: Jefferson, Thomas


Sir,
Engineer Department Washington
Decr 4th, 1824.
Mr Thomas Levins, Professor of Natural and Experimental Philosophy in the College of Georgetown in this District, is desirous of obtaining a professorship in the University of Virginia; and has asked me to mention his name to you in such terms as I believe his merits would justify.It is within two years that I have become acquainted with Mr Levins; and finding he possessed a very extensive knowledge of mathematicks and philosophy, I mentioned him to the Secretary of War as a suitable person to be appointed one of the visiters to attend the examination at West Point.Mr Levins was appointed accordingly, and made a thorough examination of the Cadets at that institution.It was during this examination, which lasted for upwards of sixteen days, that the professors and officers of the Military Academy became acquainted with the extensive acquirements of Mr Levins in the several branches of Chemistry, mineralogy, mathematicks, and philosophy: And they have assured me of his fitness to fill the professorship of either of those branches with effect.Mr Levins is thirty two years of age, in vigorous health, is a native of Ireland, but received his classical education at Stonehurst, in England, and his mathematical and philosophical instruction in Edinburgh under Playfair, professor of natural philosophy, Leslie of Mathematicks, Hope of chemistry, and Jamieson of mineoralogy and geology. It is evident that under such instructors Mr Levins has had a fair opportunity of aquiring  thoroughly these sciences; and I feel persuaded from what I know of him that he is qualified to fill any of these professorships, but those of mathematicks and philosophy he prefers. The moral character of Mr Levins is unimpeachable, and his temper and disposition equal and amiable.I have the honor to be with great respect, Sir, yr obt. sertAlexr Macomb Majr GenlChief Engineer